FILED
                             NOT FOR PUBLICATION                            DEC 15 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


OSCAR CHAVEZ GONZALEZ,                           No. 11-72886

               Petitioner,                       Agency No. A090-138-578

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Oscar Chavez Gonzalez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s order of removal. Our jurisdiction is governed by 8 U.S.C. §

§ 1252. We review the agency’s factual findings for substantial evidence, Zarate


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Holder, 671 F.3d 1132, 1134 (9th Cir. 2012), and review de novo questions of

law, Maldonado-Galindo v. Gonzales, 456 F.3d 1064, 1066 (9th Cir. 2006). We

deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s finding that Chavez Gonzalez

was previously granted cancellation of removal for certain permanent residents.

See Singh-Kaur v. INS, 183 F.3d 1147, 1150 (9th Cir. 1999) (“The possibility of

drawing two inconsistent conclusions from the evidence does not prevent an

administrative agency’s finding from being supported by substantial evidence.”

(quotation marks and citation omitted)). Accordingly, the agency did not err in

determining that Chavez Gonzalez did not meet his burden of proof to establish

eligibility for cancellation of removal, where he previously received that form of

relief. See 8 U.S.C. §§ 1229a(c)(4), 1229b(c)(6).

      We lack jurisdiction to review Chavez Gonzalez’s due process claims

because he failed to raise them to the BIA. See Barron v. Ashcroft, 358 F.3d 674,

678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                  11-72886